DETAILED ACTION
1.	 Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


4.	Claims 1-2, 6-7, and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Ha et al. (US 20120051643 A1) in view of Kanner (US 20130325247 A1).

As per claim 1, Ha teaches a device management apparatus (Ha, fig. 3, par. [0001], [0008], “identifying railcars and railcar locations in rail yards and in particular to a method and system for identifying the location of a railcar in a rail yards based on the railcar identification number stenciled to the railcar. This invention uses a digital camera device to capture the image of a stenciled railcar identification number.” Where the method and system are inherent to use the digital camera device to manage railcars and railcar locations in rail yards)
comprising processing circuitry to (Ha, fig. 3, par. [0010], “The application then can process the image on the phone device or transmit the image in the form of a message with the same camera phone, to a system server for processing.” Where the system server is inherent to have circuitry)
generate integrated data based on individual device data (Ha, figs. 3-4a, par. [0027], “The record format 400 has various fields for railcar information. These fields can include the railcar identification number 402” where the railcar identification number is inherent to be generated as data for a railcar which herein is interpreted as the individual device data);
the individual device data including, for each individual device, an individual device identifier (Ha, figs. 3-4a-b, par. [0027], “The record format 400 has various fields for railcar information. These fields can include the railcar identification number 402”, where the railcar identification number is interpreted as the individual device identifier) and 
an other-device identifier of each of one or more other devices used for the individual device (Ha, figs. 4a-c, par. [0028], “the railcar owner information represented by the designation SITE identification 404, the rail yard identification 406, the rail yard track number 408 and the railcar sequence number 410.” Where the information represented by the designation SITE identification, rail yard track number, and railcar sequence number are all interpreted as the other-device identifier of each of one or more other devices used for the individual device. It is inherent that each railcar is a device in the formation see fig. 4b), 
time period information indicating each time period (Ha, fig. 5, par. [0029], “car sequence number and time/date of the image.” Wherein the time/date of the image is interpreted as the time period information indicating each time period), and 
an individual device identifier of each of 10one or more individual devices used for the composite device in each time period (Ha, fig. 4b, par. [0028], “This record shows that the railcar ID is for car 424 is `OMMI 123456`.” Where the railcar ID is interpreted as the individual device identifier of each of one or more individual devices used for the composite device in each time period), 
the integrated data including, for each set of an individual device (Ha, fig. 4b, par. [0028], “set of railcars comprises four cars 423, 424, 425, and 426.” Where the cars are interpreted as the individual device) and 
one of one or more other devices, link information associating the individual device (Ha, fig. 4b, par. [0028], “Railcar 424 is located on track `A`. The last field reveals that railcar 424 is the second railcar in the sequence of cars.” Where the track `A` is interpreted as the link information associating the individual device once it indicates where the other four cars 423, 424, 425, and 426 is satiation linked together) and 
the one of one or more other devices with each other (Ha, fig. 4c, par. [0028], “The last field reveals that railcar 424 is the second railcar in the sequence of cars.” The railcars is interpreted as the one of one or more other devices with each other),
an individual device (Ha, fig. 4b, par. [0028], “set of railcars comprises four cars 423, 424, 425, and 426.” Where the cars are interpreted as the individual device). 
However, it is noted that the prior art of Ha does not explicitly teach “composite device data, the composite device data including, for each set of a composite device, a composite device identifier, including, for each set of a composite device and,  link information associating the composite device and the individual device with each other,  wherein the link information associating the composite device and the individual device with each other includes time period information   indicating a time period in which the individual device has been used for the composite device.”
On the other hand, in the same field of endeavor, Kanner teaches composite device data (Kanner, fig. 4A, par. [0016], [0034], [0053], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein train formation inputs is interpreted as the composite device data),
the composite device data including, for each set of a composite device, a composite device identifier (Kanner, par. [0016]-[0017], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein the 1F, 2F, 3F, 4F, 5F, 1R, 2R, 3R, 4R and 5R are interpreted as the composite device identifier),
including, for each set of a composite device (Kanner, par. [0016]-[0017], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Where the 1F, 2F, 3F, 4F and 5F are interpreted as the set of a composite device) and 
link information associating the composite device and the 15individual device with each other (Kanner, fig. 5A, par. [0031]-[0033], “FIG. 5A, in the train unit 100, TER is energized via the coupler 50b between the train units 100 and 200 to indicate that the train unit 100 is coupled at the rear thereof to train unit 200, thereby transmitting a first communication signal "A" via input 1R, and energizes input 1R at the controller 102a of the train unit 200 indicating that one train unit (e.g., the train unit 100) is in front of the train unit 200.” Where the transmitting a first communication signal "A" is interpreted as the link information associating the composite device and the individual device with each other), 
wherein the link information associating the composite device and the individual device with each other includes time period information (Kanner, par. [0017], “Each train unit coupled at both ends includes 2 relays 110, 111 energized at a time. The relays 110, 111 are energized by the communication signals "A" and "B" according to the location of the train unit in the train system 10.” Wherein the train unit coupled at both ends includes 2 relays 110, 111 energized at a time is interpreted as the time period information once a time is inherent to be a time period) indicating a time period in which the individual device has been used for the composite device (Kanner, fig. 4A, par. [0029], “The first communication signal "A" is then transmitted along train line 106 at input 1R of the train unit 100, to the train unit 200 thereby energizing the input 1R at the controller 102a of the train unit 200 indicating to the controller 102a, that there is one train unit (e.g., train unit 100) in front of the train unit 200. At the same time, in the train unit 200 shown in FIG. 4B, TEF is energized via the coupler 50b between train units 100 and 200 to indicate that the train unit 200 is coupled at a front thereof to train unit 100, and the second communication signal "B" is transmitted along train line 106 to the train unit 100 via input 1F, energizing the input 1F at the controller 102b of the train unit 100 shown in FIG. 4A indicating to the controller 102b that there is one train unit (e.g., the train unit 200) behind the train unit 100.” Where the same time is interpreted as the time period. The same time is indicating when the trains unit is linked in formation to each other in a same time or same period. Where the trains lined to each other in formation is interpreted as show above as the composite device. The trains cars/units are interpreted as the individual device).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kanner that teaches a train system that includes a plurality of coupled train units into Ha that teaches identifying railcars and railcar locations in rail yards and in particular to a method and system for identifying the location of a railcar in a rail yards based on the railcar identification number stenciled to the railcar. Additionally, this improves the process of identifying, transmitting and verifying railcar identities and locations for rail yard inventory activities.
The motivation for doing so would be to managing train traffic, without the use of a secondary train detection system (Kanner par. [0013]). 

As per claim 2, Kanner teaches wherein the processing circuitry acquires operation information of a specified device at each time point (Kanner, par. [0025], [0029], “Interface unit 138 is an interface between the processor 134 and an external component 140 such as a transponder reader which receives location information from passive transponders installed on train tracks” Where the transponder reader is interpreted as the processing circuitry. The received location information from passive transponders installed on train tracks is interpreted as the acquires operation information. Further, par. [0017], “Each train unit coupled at both ends includes 2 relays 110, 111 energized at a time. The relays 110, 111 are energized by the communication signals "A" and "B" according to the location of the train unit in the train system 10.”  Where the train is sending signal while it is energized or during the time is energized.  Where the energized train unit at a time is interpreted as the specified device at each time point), 
using operation data (Kanner, par. [0017], “Each train unit coupled at both ends includes 2 relays 110, 111 energized at a time. The relays 110, 111 are energized by the communication signals "A" and "B" according to the location of the train unit in the train system 10.”  Where the communication signals "A" and "B"  are interpreted as the  using operation data) and 
the integrated data (Kanner, par. [0017], “Each train unit coupled at both ends includes 2 relays 110, 111 energized at a time. The relays 110, 111 are energized by the communication signals "A" and "B" according to the location of the train unit in the train system 10.” The location of the train unit is interpreted as the data (Kanner, par. [0017], “Each train unit coupled at both ends includes 2 relays 110, 111 energized at a time. The relays 110, 111 are energized by the communication signals "A" and "B" according to the location of the train unit in the train system 10.”), 
the operation data indicating, for each composite device, operation information at each time point concerning each of one or more individual devices used for the composite device (Kanner, par. [0025], [0029], “Interface unit 138 is an interface between the processor 134 and an external component 140 such as a transponder reader which receives location information from passive transponders installed on train tracks” where the location information is interpreted as information that correspond to concerning of each of one or more individual devices used for the composite device while the train is in a point of time. Once the location of the train is inherent to be an operation information at each time point concerning each of one or more individual devices used for the composite device).

As per claim 6, Kanner teaches wherein a composite device is a train formation or a railroad car (Kanner, fig. 4A, par. [0016], [0034], [0053], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein train formation inputs is interpreted as the composite device data), 
each individual device is a railroad car to constitute part of the train formation or a unit to be attached to the railroad car (Kanner, par. [0053], “Each train onboard controller (VBOC) of each train unit (e.g., car) independently determines the train configuration/formation (i.e., the train length) without the use of a secondary device.” Where the train unit is interpreted as the railroad car. The train unit (e.g., car) independently determines the train configuration/formation), and 
each of one or more other devices is a subunit to constitute part of a unit (Kanner, par. [0054]-[0055], “configuration of train units, and systems having variable configuration of train units, the determination of configuration/formation” Wherein the train units is interpreted as subunit to constitute part of a unit and the train is the main unit that the train units/subunit is part).  

As per claim 7, Kanner teaches wherein a composite device is a train formation or a railroad car (Kanner, fig. 4A, par. [0016], [0034], [0053], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein train formation inputs is interpreted as the composite device data), 
each individual device is a railroad car to constitute part of the train formation 5or a unit to be attached to the railroad car (Kanner, par. [0053], “Each train onboard controller (VBOC) of each train unit (e.g., car) independently determines the train configuration/formation (i.e., the train length) without the use of a secondary device.” Where the train unit is interpreted as the railroad car. The train unit (e.g., car) independently determines the train configuration/formation), and 
each of one or more other devices is a subunit to constitute part of a unit (Kanner, par. [0054]-[0055], “configuration of train units, and systems having variable configuration of train units, the determination of configuration/formation” Wherein the train units is interpreted as subunit to constitute part of a unit and the train is the main unit that the train units/subunit is part).

As per claim 15, Ha teaches a device management method comprising (Ha, fig. 3, par. [0001], [0008], “identifying railcars and railcar locations in rail yards and in particular to a method and system for identifying the location of a railcar in a rail yards based on the railcar identification number stenciled to the railcar. This invention uses a digital camera device to capture the image of a stenciled railcar identification number.” Where the method and system are inherent to use the digital camera device to manage railcars and railcar locations in rail yards)
generating integrated data based on individual device data (Ha, figs. 3-4a, par. [0027], “The record format 400 has various fields for railcar information. These fields can include the railcar identification number 402” where the railcar identification number is inherent to be generated as data for a railcar which herein is interpreted as the individual device data);
the individual device data including, for each individual device, an 5individual device identifier (Ha, figs. 3-4a-b, par. [0027], “The record format 400 has various fields for railcar information. These fields can include the railcar identification number 402”, where the railcar identification number is interpreted as the individual device identifier) and 
an other-device identifier of each of one or more other devices used for the individual device (Ha, figs. 4a-c, par. [0028], “the railcar owner information represented by the designation SITE identification 404, the rail yard identification 406, the rail yard track number 408 and the railcar sequence number 410.” Where the information represented by the designation SITE identification, rail yard track number, and railcar sequence number are all interpreted as the other-device identifier of each of one or more other devices used for the individual device. It is inherent that each railcar is a device in the formation see fig. 4b),
time period information indicating each time period (Ha, fig. 5, par. [0029], “car sequence number and time/date of the image.” Wherein the time/date of the image is interpreted as the time period information indicating each time period), and 
an individual device identifier of each of one or more individual devices used for the composite device in each time period (Ha, fig. 4b, par. [0028], “This record shows that the railcar ID is for car 424 is `OMMI 123456`.” Where the railcar ID is interpreted as the individual device identifier of each of one or more individual devices used for the composite device in each time period), 
the integrated data including, 10for each set of an individual device (Ha, fig. 4b, par. [0028], “set of railcars comprises four cars 423, 424, 425, and 426.” Where the cars are interpreted as the individual device) and 
one of one or more other devices, link information associating the individual device (Ha, fig. 4b, par. [0028], “Railcar 424 is located on track `A`. The last field reveals that railcar 424 is the second railcar in the sequence of cars.” Where the track `A` is interpreted as the link information associating the individual device once it indicates where the other four cars 423, 424, 425, and 426 is satiation linked together) and the one of one or more other devices with each other (Ha, fig. 4c, par. [0028], “The last field reveals that railcar 424 is the second railcar in the sequence of cars.” The railcars are interpreted as the one of one or more other devices with each other), and
an individual device (Ha, fig. 4b, par. [0028], “set of railcars comprises four cars 423, 424, 425, and 426.” Where the cars are interpreted as the individual device), 
However, it is noted that the prior art of Ha does not explicitly teach “composite device data, the composite device data including, for each set of a composite device, a composite device identifier, including, for each set of a composite device and, link information associating the composite device and the individual device with each other, wherein the link information associating the composite device and the individual device with each other includes time period information indicating a time period in which the individual device has been used for the composite device.”
On the other hand, in the same field of endeavor, Kanner teaches composite device data (Kanner, fig. 4A, par. [0016], [0034], [0053], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein train formation inputs is interpreted as the composite device data);
the composite device data including, for each set of a composite device, a composite device identifier (Kanner, par. [0016]-[0017], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein the 1F, 2F, 3F, 4F, 5F, 1R, 2R, 3R, 4R and 5R are interpreted as the composite device identifier),
including, for each set of a composite device (Kanner, par. [0016]-[0017], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Where the 1F, 2F, 3F, 4F and 5F are interpreted as the set of a composite device)
link information associating the composite device and the individual device with each other (Kanner, fig. 5A, par. [0031]-[0033], “FIG. 5A, in the train unit 100, TER is energized via the coupler 50b between the train units 100 and 200 to indicate that the train unit 100 is coupled at the rear thereof to train unit 200, thereby transmitting a first communication signal "A" via input 1R, and energizes input 1R at the controller 102a of the train unit 200 indicating that one train unit (e.g., the train unit 100) is in front of the train unit 200.” Where the transmitting a first communication signal "A" is interpreted as the link information associating the composite device and the individual device with each other), 
15wherein the link information associating the composite device and the individual device with each other includes time period information (Kanner, par. [0017], “Each train unit coupled at both ends includes 2 relays 110, 111 energized at a time. The relays 110, 111 are energized by the communication signals "A" and "B" according to the location of the train unit in the train system 10.” Wherein the train unit coupled at both ends includes 2 relays 110, 111 energized at a time is interpreted as the time period information once a time is inherent to be a time period) indicating a time period in which the individual device has been used for the composite device (Kanner, fig. 4A, par. [0029], “The first communication signal "A" is then transmitted along train line 106 at input 1R of the train unit 100, to the train unit 200 thereby energizing the input 1R at the controller 102a of the train unit 200 indicating to the controller 102a, that there is one train unit (e.g., train unit 100) in front of the train unit 200. At the same time, in the train unit 200 shown in FIG. 4B, TEF is energized via the coupler 50b between train units 100 and 200 to indicate that the train unit 200 is coupled at a front thereof to train unit 100, and the second communication signal "B" is transmitted along train line 106 to the train unit 100 via input 1F, energizing the input 1F at the controller 102b of the train unit 100 shown in FIG. 4A indicating to the controller 102b that there is one train unit (e.g., the train unit 200) behind the train unit 100.” Where the same time is interpreted as the time period. The same time is indicating when the trains unit is linked in formation to each other in a same time or same period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kanner that teaches a train system that includes a plurality of coupled train units into Ha that teaches identifying railcars and railcar locations in rail yards and in particular to a method and system for identifying the location of a railcar in a rail yards based on the railcar identification number stenciled to the railcar. Additionally, this improves the process of identifying, transmitting and verifying railcar identities and locations for rail yard inventory activities.
The motivation for doing so would be to managing train traffic, without the use of a secondary train detection system (Kanner par. [0013]). 

As per claim 16, Ha teaches a non-transitory computer readable medium storing a device management 20program for causing (Ha, fig. 3, par. [0001], [0008], “identifying railcars and railcar locations in rail yards and in particular to a method and system for identifying the location of a railcar in a rail yards based on the railcar identification number stenciled to the railcar. This invention uses a digital camera device to capture the image of a stenciled railcar identification number.” Where the method and system are inherent to use the digital camera device to manage railcars and railcar locations in rail yards. Further, fig. 6, par. [0030], “the user or camera phone device side. These steps will be implemented in the camera device application with OCR engine reside on the server.” Where the camera and the server is inherent to comprise a non-transitory computer readable medium storing which can be used to storing a device management program)
a computer to execute an information integration process of generating integrated data based on individual device data (Ha, figs. 3-4a, par. [0027]-[0030], “The record format 400 has various fields for railcar information. These fields can include the railcar identification number 402” where the railcar identification number is inherent to be generated as data for a railcar which herein is interpreted as the individual device data. The railcar information is inherent to be stored in a server. Further, fig. 3, par. [0010], “The application then can process the image on the phone device or transmit the image in the form of a message with the same camera phone, to a system server for processing.” Where the system server is inherent to execute an information integration process) and 
the individual device data including, for each individual device, an individual device identifier (Ha, figs. 3-4a-b, par. [0027], “The record format 400 has various fields for railcar information. These fields can include the railcar identification number 402”, where the railcar identification number is interpreted as the individual device identifier) and 
an other-device identifier of each of one or more other devices used for the individual device (Ha, figs. 4a-c, par. [0028], “the railcar owner information represented by the designation SITE identification 404, the rail yard identification 406, the rail yard track number 408 and the railcar sequence number 410.” Where the information represented by the designation SITE identification, rail yard track number, and railcar sequence number are all interpreted as the other-device identifier of each of one or more other devices used for the individual device. It is inherent that each railcar is a device in the formation see fig. 4b),
time period information indicating each time period (Ha, fig. 5, par. [0029], “car sequence number and time/date of the image.” Wherein the time/date of the image is interpreted as the time period information indicating each time period), and 
an individual device identifier of each of one or more individual devices used for the composite device in each time period (Ha, fig. 4b, par. [0028], “This record shows that the railcar ID is for car 424 is `OMMI 123456`.” Where the railcar ID is interpreted as the individual device identifier of each of one or more individual devices used for the composite device in each time period), 
the integrated data including, for each set of an individual device (Ha, fig. 4b, par. [0028], “set of railcars comprises four cars 423, 424, 425, and 426.” Where the cars are interpreted as the individual device) and 
one of one or more other devices, link information associating the individual device (Ha, fig. 4b, par. [0028], “Railcar 424 is located on track `A`. The last field reveals that railcar 424 is the second railcar in the sequence of cars.” Where the track `A` is interpreted as the link information associating the individual device once it indicates where the other four cars 423, 424, 425, and 426 is satiation linked together) and 
the one of 5one or more other devices with each other (Ha, fig. 4c, par. [0028], “The last field reveals that railcar 424 is the second railcar in the sequence of cars.” The railcars is interpreted as the one of one or more other devices with each other), and 
an individual device (Ha, fig. 4b, par. [0028], “set of railcars comprises four cars 423, 424, 425, and 426.” Where the cars are interpreted as the individual device), 
However, it is noted that the prior art of Ha does not explicitly teach “composite device data, the composite device data including, for each set of a composite device, a composite device identifier, including, for each set of a composite device and, link information associating the composite device and the individual device with each other, wherein the link information associating the composite device and the individual device with each other includes time period information   indicating a time period in which the individual device has been used for the composite device.”
On the other hand, in the same field of endeavor, Kanner teaches composite device data (Kanner, fig. 4A, par. [0016], [0034], [0053], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein train formation inputs is interpreted as the composite device data), 
the composite 25device data including, for each set of a composite device, a composite device identifier (Kanner, par. [0016]-[0017], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein the 1F, 2F, 3F, 4F, 5F, 1R, 2R, 3R, 4R and 5R are interpreted as the composite device identifier),51 
including, for each set of a composite device (Kanner, par. [0016]-[0017], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Where the 1F, 2F, 3F, 4F and 5F are interpreted as the set of a composite device) and 
link information associating the composite device and the individual device with each other (Kanner, fig. 5A, par. [0031]-[0033], “FIG. 5A, in the train unit 100, TER is energized via the coupler 50b between the train units 100 and 200 to indicate that the train unit 100 is coupled at the rear thereof to train unit 200, thereby transmitting a first communication signal "A" via input 1R, and energizes input 1R at the controller 102a of the train unit 200 indicating that one train unit (e.g., the train unit 100) is in front of the train unit 200.” Where the transmitting a first communication signal "A" is interpreted as the link information associating the composite device and the individual device with each other), 
wherein the link information associating the composite device and the individual device with each other includes time period information (Kanner, par. [0017], “Each train unit coupled at both ends includes 2 relays 110, 111 energized at a time. The relays 110, 111 are energized by the communication signals "A" and "B" according to the location of the train unit in the train system 10.” Wherein the train unit coupled at both ends includes 2 relays 110, 111 energized at a time is interpreted as the time period information once a time is inherent to be a time period) indicating a time 10period in which the individual device has been used for the composite device (Kanner, fig. 4A, par. [0029], “The first communication signal "A" is then transmitted along train line 106 at input 1R of the train unit 100, to the train unit 200 thereby energizing the input 1R at the controller 102a of the train unit 200 indicating to the controller 102a, that there is one train unit (e.g., train unit 100) in front of the train unit 200. At the same time, in the train unit 200 shown in FIG. 4B, TEF is energized via the coupler 50b between train units 100 and 200 to indicate that the train unit 200 is coupled at a front thereof to train unit 100, and the second communication signal "B" is transmitted along train line 106 to the train unit 100 via input 1F, energizing the input 1F at the controller 102b of the train unit 100 shown in FIG. 4A indicating to the controller 102b that there is one train unit (e.g., the train unit 200) behind the train unit 100.” Where the same time is interpreted as the time period. The same time is indicating when the trains unit is linked in formation to each other in a same time or same period. Where the trains lined to each other in formation is interpreted as show above as the composite device. The trains cars/units are interpreted as the individual device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kanner that teaches a train system that includes a plurality of coupled train units into Ha that teaches identifying railcars and railcar locations in rail yards and in particular to a method and system for identifying the location of a railcar in a rail yards based on the railcar identification number stenciled to the railcar. Additionally, this improves the process of identifying, transmitting and verifying railcar identities and locations for rail yard inventory activities.
The motivation for doing so would be to managing train traffic, without the use of a secondary train detection system (Kanner par. [0013]).

5.	Claims 3, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Ha et al. (US 20120051643 A1) in view of Kanner (US 20130325247 A1) in further view of Oswald et al. (US 20180170415 A1).

	As per claim 3, Ha and Kanner teach all the limitations as discussed in claim 2 above.  
However, it is noted that the combination of the prior arts of Ha and Kanner do not explicitly teach “wherein the processing circuitry identifies, for each time period, a composite device for which the specified device has been used, using the integrated data, and acquires, for each identified composite device, operation information of the specified device at each time point from the operation data.”
On the other hand, in the same field of endeavor, Oswald teaches wherein the processing circuitry identifies (Oswald, par. [0002], [0031], “Vehicle systems and networks exist throughout the world” Where the Vehicle systems has processing circuitry. Where the system for determining a track location of a train including at least two locomotives or control cars and, optionally, at least one railroad car, in a track network having a plurality of tracks. Where determining a track location of a train is interpreted as the identifies a track location of a train), 
for each time period (Oswald, par. [0031]-[0033], “The system of clause 1 or 2, wherein the at least one location associated with the at least one locomotive of the train comprises a plurality of locations associated with the at least one locomotive of the train over a period of time.” Wherein the period of time is interpreted as the for each time period), 
a composite device for which the specified device has been used (Oswald, par. [0033]-[0034], “a plurality of locations associated with the at least one locomotive of the train over a period of time.” Where the locomotive of the train is interpreted as the composite device and the train is the specified device. The locomotive is inherent to been used by the train), 
using the integrated data (Oswald, par. [0035], “receive or determine a direction of orientation of the lead locomotive on the track; receive or determine a reverser handle position of the lead locomotive; and determine based on the direction of orientation and the reverser handle position a direction of travel of the train on the track.” Wherein the direction of orientation of the lead locomotive on the track is interpreted as the using the integrated data once the direction determined is being used to determine the direction that the locomotive is moving), and 
acquires, for each identified composite device, operation information of the specified 5device at each time point from the operation data (Oswald, par. [0038], “wherein the at least one additional location associated with the at least one additional locomotive of the at least one additional train comprises a plurality of additional locations associated with the at least one additional locomotive of the at least one additional train over a period of time.” Where the at least one additional locomotive of the at least one additional train is interpreted as the identified composite device. Wherein the plurality of additional locations associated with the at least one additional locomotive of the at least one additional train over a period of time is interpreted as the operation information of the specified device at each time point from the operation data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Oswald that teaches a system and method for determining a track location and/or a direction of travel of a train or locomotive in a track network made up of multiple interconnected tracks into the combination of Ha that teaches identifying railcars and railcar locations in rail yards and in particular to a method and system for identifying the location of a railcar in a rail yards based on the railcar identification number stenciled to the railcar, and Kanner that teaches a train system that includes a plurality of coupled train units. Additionally, this improves the process of identifying, transmitting and verifying railcar identities and locations for rail yard inventory activities.
The motivation for doing so would be to improve system and method for determining a track location and a direction of travel of a train (Oswald par. [0004]).

As per claim 8, Ha, Kanner, and Oswald teach all the limitations as discussed in claim 3 above.  
Additionally, Kanner teaches wherein a composite device is a train formation or a railroad car (Kanner, fig. 4A, par. [0016], [0034], [0053], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein train formation inputs is interpreted as the composite device data), 
10each individual device is a railroad car to constitute part of the train formation or a unit to be attached to the railroad car (Kanner, par. [0053], “Each train onboard controller (VBOC) of each train unit (e.g., car) independently determines the train configuration/formation (i.e., the train length) without the use of a secondary device.” Where the train unit is interpreted as the railroad car. The train unit (e.g., car) independently determines the train configuration/formation), and 
each of one or more other devices is a subunit to constitute part of a unit (Kanner, par. [0054]-[0055], “configuration of train units, and systems having variable configuration of train units, the determination of configuration/formation” Wherein the train units is interpreted as subunit to constitute part of a unit and the train is the main unit that the train units/subunit is part). 

6.	Claims 4-5, and 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Ha et al. (US 20120051643 A1) in view of Kanner (US 20130325247 A1) in further view of LeFebvre et al. (US 20160272228 A1).

As per claim 4, Ha and Kanner teach all the limitations as discussed in claim 2 above.  
However, it is noted that the combination of the prior arts of Ha and Kanner do not explicitly teach “wherein the processing circuitry generates a graph network based on the integrated data, and displays the generated graph network, and the graph network that is generated represents a relation among one or more individual devices and one or more other devices and a relation among one or more composite devices and one or more individual devices.”
On the other hand, in the same field of endeavor, LeFebvre teaches wherein the processing circuitry generates a graph network based on the integrated data (LeFebvre, fig. 2, par. [0077], [0079], [0081], “receives a message from the user interface, via a rail yard-based Wi-Fi or wide area network 122, or over the manager-based mesh network 119, shown in FIG. 2,” where a train mesh network is illustrated in a graph comprising a plurality of nodes representing railcar-based information. The train mesh network has information of the railcars. The train mesh network is interpreted as the graph network based on the integrated data. See also par. [0055]), and
displays the generated graph network (LeFebvre, fig. 2, par. [0055], “Train-based mesh network 107 is overlaid on a train consist” wherein the overlaid is inherent to displays the generated graph network for the Train-based mesh network), and 
10the graph network that is generated represents a relation among one or more individual devices (LeFebvre, fig. 2, par. [0079], “The train-based mesh network 107 is able to collect information and validate the railcars 103 coupled together to form the train consist 109.” Where the railcars coupled together to form the train is interpreted as to generated represents the relation among one or more individual devices) and 
one or more other devices (LeFebvre, figs. 1-2, par. [0045], “CMU 101 on each railcar 103 is capable of supporting an optional global navigation satellite system (GNSS) sensor to determine location, direction and/or speed of railcar 103.” Wherein the CMU 101 on each railcar 103 is interpreted as the one or more other devices) and 
a relation among one or more composite devices and one or more individual devices (LeFebvre, fig. 2, par. [0058], “The rail yard PWGs 116 are used to organize the railcar-based mesh network 105 or 118 of devices on the host or asset with access to a power source, as well as railcars 103 within range of a PWG 116 not associated with a train consist 109.” Wherein the railcar-based mesh network 105 is part of the train mesh network and is showing relation between a plurality of railcars. The railcars herein are interpreted as the composite devices. The train is interpreted as individual devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LeFebvre that teaches a sensing system that monitors various characteristics, parameters and locations of railcars and locomotives in a train formation into the combination of Ha that teaches identifying railcars and railcar locations in rail yards and in particular to a method and system for identifying the location of a railcar in a rail yards based on the railcar identification number stenciled to the railcar, and Kanner that teaches a train system that includes a plurality of coupled train units. Additionally, this improves the process of identifying, transmitting and verifying railcar identities and locations for rail yard inventory activities.
The motivation for doing so would be to provide a mechanism to communicate operational alerts to the locomotive which allows the alerts to be actioned in a timely manner (LeFebvre par. [0006]).

As per claim 5, Ha, Kanner, and LeFebvre teach all the limitations as discussed in claim 4 above.  
Additionally, Kanner teaches 15wherein the graph network that is displayed has nodes each representing a corresponding device of one or more individual device (LeFebvre, figs. 1-2, par. [0050], “Each WSN 104 includes circuitry for wireless communications. Preferably, each WSN 104 on a railcar 103 is formed into an ad-hoc railcar-based mesh network 105 with other WSNs 104 on the same railcar 103 and with CMU 101, also preferably mounted on the same railcar 103, as shown in FIG. 1.” Where each WSN with is device is represented in the graph by a node. One railcar-based mesh network has one or more nodes as illustrate in the fig. 2 displayed graph), 
one or more other devices (LeFebvre, figs. 1-2, par. [0045], “CMU 101 on each railcar 103 is capable of supporting an optional global navigation satellite system (GNSS) sensor to determine location, direction and/or speed of railcar 103.” Wherein the CMU 101 on each railcar 103 is interpreted as the one or more other devices), and 
one or more composite devices (LeFebvre, fig. 2, par. [0058], “The rail yard PWGs 116 are used to organize the railcar-based mesh network 105 or 118 of devices on the host or asset with access to a power source, as well as railcars 103 within range of a PWG 116 not associated with a train consist 109.” Wherein the railcar-based mesh network 105 is part of the train mesh network and is showing relation between a plurality of railcars. The railcars herein are interpreted as the composite devices. The train is interpreted as individual devices), and 
the specified device is a device corresponding to a node selected from the displayed graph network (LeFebvre, fig. 2, par. [0050], [0073], “The ad-hoc railcar-based mesh network 105 is preferably formed using the Time Synchronized Mesh Protocol, a communications protocol for self-organizing networks of wireless devices. Other protocols may also be used.” Where the ad-hoc railcar-based mesh network illustrated in fig. 2 show that one railcar is associated with a node. The railcar associated with the first block of nodes is interpreted to be a specified device that is corresponding to the node selected from the displayed graph network. Further, “PWG 102 installed on the selected locomotive 108 may contain an accelerometer that measures the impact experienced by locomotive 108 when it physically connects to train consist 109.” Where the railcar is associated with the selected locomotive. The locomotive is inherent to be the based device specified for the generated displayed graph network).

As per claim 9, Ha, Kanner, and LeFebvre teach all the limitations as discussed in claim 4 above.  
Additionally, Kanner teaches 15wherein a composite device is a train formation or a railroad car (Kanner, fig. 4A, par. [0016], [0034], [0053], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein train formation inputs is interpreted as the composite device data), 
each individual device is a railroad car to constitute part of the train formation or a unit to be attached to the railroad car (Kanner, par. [0053], “Each train onboard controller (VBOC) of each train unit (e.g., car) independently determines the train configuration/formation (i.e., the train length) without the use of a secondary device.” Where the train unit is interpreted as the railroad car. The train unit (e.g., car) independently determines the train configuration/formation), 
and each of one or more other devices is a subunit to constitute part of a unit (Kanner, par. [0054]-[0055], “configuration of train units, and systems having variable configuration of train units, the determination of configuration/formation” Wherein the train units is interpreted as subunit to constitute part of a unit and the train is the main unit that the train units/subunit is part). 

As per claim 10, Ha, Kanner, and LeFebvre teach all the limitations as discussed in claim 5 above.  
Additionally, Kanner teaches wherein a composite device is a train formation or a railroad car (Kanner, fig. 4A, par. [0016], [0034], [0053], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein train formation inputs is interpreted as the composite device data), 
each individual device is a railroad car to constitute part of the train formation or a unit to be attached to the railroad car (Kanner, par. [0053], “Each train onboard controller (VBOC) of each train unit (e.g., car) independently determines the train configuration/formation (i.e., the train length) without the use of a secondary device.” Where the train unit is interpreted as the railroad car. The train unit (e.g., car) independently determines the train configuration/formation), and 
each of one or more other devices is a subunit to constitute part of a unit (Kanner, par. [0054]-[0055], “configuration of train units, and systems having variable configuration of train units, the determination of configuration/formation” Wherein the train units is interpreted as subunit to constitute part of a unit and the train is the main unit that the train units/subunit is part).

7.	Claims 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Ha et al. (US 20120051643 A1) in view of Kanner (US 20130325247 A1) Oswald et al. (US 20180170415 A1) still in further view of LeFebvre et al. (US 20160272228 A1).

As per claim 11, Ha, Kanner, and Oswald teach all the limitations as discussed in claim 3 above.  
However, it is noted that the combination of the prior arts of Ha and Kanner do not explicitly teach “wherein the processing circuitry generates a graph network based on the integrated data, and displays the generated graph network, and the graph network that is generated represents a relation among one or more individual devices and one or more other devices and a relation among one or more composite devices and one or more individual devices.”
On the other hand, in the same field of endeavor, LeFebvre teaches wherein the processing circuitry generates a graph network based on the integrated data (LeFebvre, fig. 2, par. [0077], [0079], [0081], “receives a message from the user interface, via a rail yard-based Wi-Fi or wide area network 122, or over the manager-based mesh network 119, shown in FIG. 2,” where a train mesh network is illustrated in a graph comprising a plurality of nodes representing railcar-based information. The train mesh network has information of the railcars. The train mesh network is interpreted as the graph network based on the integrated data. See also par. [0055]), and 
displays the generated graph network (LeFebvre, fig. 2, par. [0055], “Train-based mesh network 107 is overlaid on a train consist” wherein the overlaid is inherent to displays the generated graph network for the Train-based mesh network), and 
the graph network that is generated represents a relation among one or more 5individual devices (LeFebvre, fig. 2, par. [0079], “The train-based mesh network 107 is able to collect information and validate the railcars 103 coupled together to form the train consist 109.” Where the railcars coupled together to form the train is interpreted as to generated represents the relation among one or more individual devices) and 
one or more other devices (LeFebvre, figs. 1-2, par. [0045], “CMU 101 on each railcar 103 is capable of supporting an optional global navigation satellite system (GNSS) sensor to determine location, direction and/or speed of railcar 103.” Wherein the CMU 101 on each railcar 103 is interpreted as the one or more other devices) and 
a relation among one or more composite devices and one or more individual devices (LeFebvre, fig. 2, par. [0058], “The rail yard PWGs 116 are used to organize the railcar-based mesh network 105 or 118 of devices on the host or asset with access to a power source, as well as railcars 103 within range of a PWG 116 not associated with a train consist 109.” Wherein the railcar-based mesh network 105 is part of the train mesh network and is showing relation between a plurality of railcars. The railcars herein are interpreted as the composite devices. The train is interpreted as individual devices).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LeFebvre that teaches a sensing system that monitors various characteristics, parameters and locations of railcars and locomotives in a train formation into the combination of Ha that teaches identifying railcars and railcar locations in rail yards and in particular to a method and system for identifying the location of a railcar in a rail yards based on the railcar identification number stenciled to the railcar, Kanner that teaches a train system that includes a plurality of coupled train units, and Oswald that teaches a system and method for determining a track location and/or a direction of travel of a train or locomotive in a track network made up of multiple interconnected tracks. Additionally, this improves the process of identifying, transmitting and verifying railcar identities and locations for rail yard inventory activities.
The motivation for doing so would be to provide a mechanism to communicate operational alerts to the locomotive which allows the alerts to be actioned in a timely manner (LeFebvre par. [0006]).

As per claim 12, Ha, Kanner, Oswald, and LeFebvre teach all the limitations as discussed in claim 11 above.  
Additionally, LeFebvre teaches wherein the graph network that is displayed has nodes each representing a 10corresponding device of one or more individual device (LeFebvre, figs. 1-2, par. [0050], “Each WSN 104 includes circuitry for wireless communications. Preferably, each WSN 104 on a railcar 103 is formed into an ad-hoc railcar-based mesh network 105 with other WSNs 104 on the same railcar 103 and with CMU 101, also preferably mounted on the same railcar 103, as shown in FIG. 1.” Where each WSN with is device is represented in the graph by a node. One railcar-based mesh network has one or more nodes as illustrate in the fig. 2 displayed graph), 
one or more other devices (LeFebvre, figs. 1-2, par. [0045], “CMU 101 on each railcar 103 is capable of supporting an optional global navigation satellite system (GNSS) sensor to determine location, direction and/or speed of railcar 103.” Wherein the CMU 101 on each railcar 103 is interpreted as the one or more other devices), and 
one or more composite devices (LeFebvre, fig. 2, par. [0058], “The rail yard PWGs 116 are used to organize the railcar-based mesh network 105 or 118 of devices on the host or asset with access to a power source, as well as railcars 103 within range of a PWG 116 not associated with a train consist 109.” Wherein the railcar-based mesh network 105 is part of the train mesh network and is showing relation between a plurality of railcars. The railcars herein are interpreted as the composite devices. The train is interpreted as individual devices), and 
the specified device is a device corresponding to a node selected from the displayed graph network (LeFebvre, fig. 2, par. [0050], [0073], “The ad-hoc railcar-based mesh network 105 is preferably formed using the Time Synchronized Mesh Protocol, a communications protocol for self-organizing networks of wireless devices. Other protocols may also be used.” Where the ad-hoc railcar-based mesh network illustrated in fig. 2 show that one railcar is associated with a node. The railcar associated with the first block of nodes is interpreted to be a specified device that is corresponding to the node selected from the displayed graph network. Further, “PWG 102 installed on the selected locomotive 108 may contain an accelerometer that measures the impact experienced by locomotive 108 when it physically connects to train consist 109.” Where the railcar is associated with the selected locomotive. The locomotive is inherent to be the based device specified for the generated displayed graph network).

As per claim 13, Ha, Kanner, Oswald, and LeFebvre teach all the limitations as discussed in claim 11 above.  
Additionally, Kanner teaches wherein a composite device is a train formation or a railroad car (Kanner, fig. 4A, par. [0016], [0034], [0053], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein train formation inputs is interpreted as the composite device data), 
each individual device is a railroad car to constitute part of the train formation or a unit to be attached to the railroad car (Kanner, par. [0053], “Each train onboard controller (VBOC) of each train unit (e.g., car) independently determines the train configuration/formation (i.e., the train length) without the use of a secondary device.” Where the train unit is interpreted as the railroad car. The train unit (e.g., car) independently determines the train configuration/formation), and 
each of one or more other devices is a subunit to constitute part of a unit (Kanner, par. [0054]-[0055], “configuration of train units, and systems having variable configuration of train units, the determination of configuration/formation” Wherein the train units is interpreted as subunit to constitute part of a unit and the train is the main unit that the train units/subunit is part).

As per claim 14, Ha, Kanner, Oswald, and LeFebvre teach all the limitations as discussed in claim 12 above.  
Additionally, Kanner teaches wherein a composite device is a train formation or a railroad car (Kanner, fig. 4A, par. [0016], [0034], [0053], “The inputs 104 include a train end front relay (TEF) input and a train end rear relay (TER) input, 1F, 2F, 3F, 4F and 5F as train formation inputs rear and 1R, 2R, 3R, 4R and 5R as train formation inputs front.” Wherein train formation inputs is interpreted as the composite device data), 
each individual device is a railroad car to constitute part of the train formation or a unit to be attached to the railroad car (Kanner, par. [0053], “Each train onboard controller (VBOC) of each train unit (e.g., car) independently determines the train configuration/formation (i.e., the train length) without the use of a secondary device.” Where the train unit is interpreted as the railroad car. The train unit (e.g., car) independently determines the train configuration/formation), and 
each of one or more other devices is a subunit to constitute part of a unit (Kanner, par. [0054]-[0055], “configuration of train units, and systems having variable configuration of train units, the determination of configuration/formation” Wherein the train units is interpreted as subunit to constitute part of a unit and the train is the main unit that the train units/subunit is part).  
Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ta et al. (US 20200322916 A1), teaches utilizing wireless signals in location determination operations and/or various control operations.
Chen et al. (US 20200164843 A1), teaches a brake control method for a train compartment for use in a train with a flexible formation, a train compartment and a train.
Mitsue et al. (US 20200108849 A1), teaches identifying a running location of a railroad car running on a track.
Gupta et al. (US 20170329828 A1), teaches a device identifier associated with the device, and where the time series data comprises a most recently received data element associated with the device.
Kirmse et al. (US 20130345965 A1), teaches filtering location information received from multiple computing devices.
Waldrop et al. (US 5777547 A), teaches general to a car identification and ordering system for trains, and more particularly to a railroad car identification and ordering system which identifies each car in the train, the order of the cars, the total number of cars, and the identification of the last car in the train.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168